           Case 1:16-vv-01376-UNJ Document 69 Filed 02/06/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1376V
                                   Filed: December 21, 2018
                                        UNPUBLISHED


    VIRGILIO DASILVEIRA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH                                      (Flu) Vaccine; Shoulder Injury
    AND HUMAN SERVICES,                                      Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On October 21, 2016, Virgilio Dasilveira (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”)
vaccine he received on October 14, 2015. Petition at 1; Stipulation, filed December 21,
2018, at ¶ 4. Petitioner further alleges that he suffered the residual effects of this injury
for more than six months. Petition at 7; Stipulation at ¶ 4. “Respondent denies that the
flu vaccine is the cause of petitioner’s alleged SIRVA or any other injury or his current
condition.” Stipulation at ¶ 6.



1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:16-vv-01376-UNJ Document 69 Filed 02/06/19 Page 2 of 7



       Nevertheless, on December 21, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        a. A lump sum of $106,500.00, in the form of a check payable to petitioner;
           and

        b. A lump sum of $8,217.28, which amount represents reimbursement of a lien
           for services rendered on behalf of petitioner, in the form of a check payable
           jointly to petitioner and

                                 Boston Medical Center HealthNet Plan
                                 File # B0065830200
                                 Third Party Liability, Lux Lorenzi
                                 529 Main Street, Suite 500
                                 Charlestown, MA 02129

      Petitioner agrees to endorse this check to Boston Medical Center HealthNet
Plan. Stipulation at ¶ 8. This amount represents compensation for all items of
damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:16-vv-01376-UNJ Document 69 Filed 02/06/19 Page 3 of 7
Case 1:16-vv-01376-UNJ Document 69 Filed 02/06/19 Page 4 of 7
Case 1:16-vv-01376-UNJ Document 69 Filed 02/06/19 Page 5 of 7
Case 1:16-vv-01376-UNJ Document 69 Filed 02/06/19 Page 6 of 7
Case 1:16-vv-01376-UNJ Document 69 Filed 02/06/19 Page 7 of 7
